DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The restriction requirement of 10/18/2022 is withdrawn.  Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 8-12, and 15-20 are rejected under 35 U.S.C. 102a as being anticipated by Aoki et al. (DE 112019006706).
Aoki et al. shows an electric vehicle (Abstract) comprising:  a cabin; a battery system 55; and a heat pump thermal management system 1 comprising:  a battery coolant loop comprising a battery coolant line (from device 63 to battery system 55) thermally coupled to the battery system; a heat pump loop (66, 71) thermally coupled to an internal heat exchanger 4; and a refrigerant-coolant heat exchanger 64 thermally coupled to the battery coolant loop and the heat pump loop; wherein, in a first operating mode of the heat pump thermal management system, thermal energy is transferred from the battery system to the heat pump loop via the refrigerant-coolant heat exchanger (see page 8 of the translated version of Aoki et al. and Fig. 8); wherein in a second operating mode of the thermal management system, thermal energy is transferred from the cabin to the heat pump loop via the internal heat exchanger via 13 (see Fig. 8 and page 16); and wherein in a third operating mode of the thermal management system, thermal energy is transferred from the battery system to the heat pump loop via the refrigerant-coolant heat exchanger and thermal energy is transferred from the cabin to the heat pump loop via the internal heat exchanger (see pages 7, 8, 15, and 16).  Regarding claims 2 and 11, the batter coolant loop further comprises a radiator (see page 8, paragraph 6), an expansion tank 12, a pump 62, and a first control valve 21.  Regarding claims 3 and 12, the heat pump loop further comprises an external heat exchanger 7, a compressor 2, an expansion valve 68, a second control valve 21, a third control valve 35, and a fourth control valve 69.  Regarding claim 8, the second control valve 21 directs a refrigerant from 64 to the internal heat exchanger and thermal energy is transferred from the cabin to the refrigerant in the internal heat exchanger (see Fig, 8).  Regarding claim 9, the heat exchanger 64 functions as a countercurrent heat exchanger (flow paths 67 and 72, see Fig. 8) and facilitates thermal energy transfer between the heat pump loop and the battery coolant loop in the first and third operating modes.  Regarding claim 10, Aoki et al. further shows:  an operating mode wherein thermal energy is transferred from the heat pump to the battery system via the refrigerant-coolant heat exchanger (see Fig. 8); a mode wherein thermal energy is transferred from the heat pump loop to the cabin via the internal heat exchanger via pipe 13G (see page 6, paragraph 4); and a mode in which thermal energy is transferred from the heat pump loop to the battery system via the refrigerant-coolant heat exchanger and thermal energy is transferred from the heat pump loop to the cabin via the internal heat exchanger via 13G.  Regarding claim 15, the refrigerant-coolant heat exchanger functions as a cocurrent heat exchanger (refrigerant circulates in the heat exchanger and exits the heat exchanger) as recited.  Regarding claim 16, an external heat exchanger 7 facilitates thermal energy transfer from an ambient environment to the heat pump loop in the first, second, and third operating modes.  Regarding claim 17, the second control valve may bypass the internal heat exchanger whenever it is required to do so.  Regarding claim 18, the refrigerant-coolant heat exchanger is inactive in the second operating mode.  Regarding claim 19, the system of Aoki et al. carries out the recited method since it comprises the structure (as stated above) to carry out the methods.  Regarding claim 20, the refrigerant is circulated in a first direction in the first, second, and third operating modes, and refrigerant is circulated in a second direction in the fourth, fifth, and six operating modes (into and from the internal heat exchanger, see Fig. 8).
Allowable Subject Matter
5.	Claims 4-7, 13, and14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763